         Case 2:18-cr-01378 Document 32 Filed in TXSD on 01/28/19 Page 1 of 4
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 28, 2019
                                UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CRIMINAL NO. 2:18-CR-1378-1
                                                §
CRISTIAN RAMIREZ                                §

                             FINDINGS AND RECOMMENDATION
                                   ON PLEA OF GUILTY

          United States District Judge Nelva Gonzales Ramos referred this case to the
undersigned United States Magistrate Judge for the purpose of conducting a guilty plea
proceeding pursuant to Rule 11 of the Federal Rules of Criminal Procedure. 1              The
undersigned submits these Findings and Recommendation to the District Judge pursuant
to 28 U.S.C. § 636(b)(3). All parties have waived the right to plead before a United
States District Judge, and additionally, have consented to proceed before the undersigned.
          On January 28, 2019, the Defendant appeared with counsel before the undersigned
magistrate judge and was personally addressed in open court and admonished pursuant to
Rule 11 of the Federal Rules of Criminal Procedure as follows:
      1.     The Defendant was placed under oath and advised that any false answers
given during the plea proceeding could be used by the United States against the
Defendant in a prosecution for perjury or for making a false statement;

       2.     The Defendant was advised of the Defendant’s right to a jury trial, the right
to the presumption of innocence, the right to require that the United States prove each of
the elements of the offense to a jury beyond a reasonable doubt; the Defendant was
further advised that the right to a jury trial included the right to see, hear and cross-
examine witnesses, the right to compel witnesses to appear on the Defendant’s behalf,
and the right to testify on the Defendant’s behalf or to remain silent; the Defendant was
advised that a plea of guilty would waive the right to a jury trial and the presumption of
innocence, as well as the right to see, hear and cross examine witnesses, the right to
compel witnesses to appear in the Defendant’s behalf, and the right to remain silent; the



1
    See Special Orders C-2013-06 & C-2014-03.
1/4
      Case 2:18-cr-01378 Document 32 Filed in TXSD on 01/28/19 Page 2 of 4



Defendant stated that he freely and voluntarily waived these rights and wished to enter a
plea of guilty;

       3.      The Defendant was advised that Count One of the Indictment charged a
violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii), 1324 (a)(1)(A)(v)(I),
and 1324(a)(1)(B)(i) which makes it unlawful for any person to conspire or agree with
another to unlawfully transport aliens;

       4.      The Defendant was advised that the United States must prove each of the
following elements of the offense beyond a reasonable doubt: (1) two or more persons,
directly or indirectly, had reached an agreement to commit the crime of unlawfully
transporting an alien or aliens, defined as follows: transporting an alien or aliens who had
entered or remained in the United States in violation of law, knowing that such alien or
aliens had entered the United States in violation of law or recklessly disregarding the fact
that such alien or aliens had entered the United States in violation of law, and acting with
the intent to further such alien or aliens’ unlawful presence; (2) the Defendant knew the
unlawful purpose of the agreement; and (3) the Defendant joined in such agreement
willfully, that is, with the intent to further its unlawful purpose; and (4) one or more of
the conspirators during the existence of the conspiracy knowingly committed some act in
furtherance of the conspiracy;

       5.     The Defendant was advised that the maximum possible sentence included a
prison term of up to ten years plus a maximum fine of up to $250,000, and a period of
supervised release of not more than three years, and that any violation of supervised
release could result in an additional prison term of up to a maximum of two years; the
Defendant also was advised that even if he received the maximum two year sentence for
violation of supervised release, if he had not completed his full term of supervised
release, he could be re-released to supervised release, and if revoked again he could
receive up to a two year sentence again; the Defendant was advised that this could
happen multiple times until he had completed serving his term of supervised release; the
Defendant also was advised that a mandatory $100 special assessment applied to this
felony conviction, and further that for offenses occurring on or after May 29, 2015, a
non-indigent person convicted of this offense will be assessed an additional $5,000
assessment pursuant to the Justice for Victims of Trafficking Act of 2015, 18 U.S.C. §
3014;

       6.     The Defendant was advised of the District Court’s obligation to calculate
the applicable advisory sentencing guideline range and to consider that advisory range,
possible departures and variances under the Sentencing Guidelines, and other sentencing
factors under 18 U.S.C. § 3553(a); the Defendant further stated that he understood and
had discussed with his attorney how the guidelines might be calculated in his case and
applied to him;

2/4
      Case 2:18-cr-01378 Document 32 Filed in TXSD on 01/28/19 Page 3 of 4



       7.     The Defendant was advised, pursuant to FED. R. CR. P. 11(b)(1)(O), that if
he is not a United States citizen and if he is convicted of this offense, he may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future; and

       8.     The Defendant was advised that his written plea agreement with the United
States included a promise that, in exchange for his plea of guilty to Count One, the
United States would recommend the maximum allowable credit for acceptance of
responsibility and sentence of imprisonment within the applicable guideline range as
decided by the District Court; the United States further agreed to move to dismiss all
remaining counts at sentencing; the Defendant was further advised that the plea
agreement contained a waiver of his right to appeal and to file any petitions collaterally
challenging his conviction; the Defendant stated that he had discussed the appeal waiver
with his attorney, and he understood he was knowingly waiving his right to appeal the
conviction and sentencing decision of the District Court to a higher court and that he was
knowingly waiving his right to file a petition collaterally challenging his conviction.

       The Defendant stated that he had received a copy of the Indictment and he
understood the nature of the charge, the maximum possible penalty, and the
consequences of pleading guilty. The Defendant further stated that the plea of guilty was
made freely and voluntarily, and did not result from any force, threats or coercion, and no
one had promised the Defendant a certain sentence. The Defendant stated that he
understood that if he did not receive the sentence hoped for, he could not withdraw his
plea of guilty. The undersigned finds the Defendant to be sufficiently competent to enter
a plea of guilty.
       The Defendant pleaded guilty to the offense of conspiring to transport unlawful
aliens as charged in Count One of the Indictment. The Defendant also admitted to the
elements of the offense: that on or about the date in the Indictment, two or more persons,
directly or indirectly, had reached an agreement to commit the crime of unlawfully
transporting an alien or aliens, defined as follows: transporting an alien or aliens who had
entered or remained in the United States in violation of law, knowing that such alien or
aliens had entered the United States in violation of law or recklessly disregarding the fact
that such alien or aliens had entered the United States in violation of law, and acting with
the intent to further such alien or aliens’ unlawful presence, the Defendant knew the

3/4
      Case 2:18-cr-01378 Document 32 Filed in TXSD on 01/28/19 Page 4 of 4



unlawful purpose of the agreement and joined in it willfully, that is, with the intent to
further the unlawful purpose, and one or more of the conspirators during the existence of
the conspiracy knowingly committed some act in furtherance of the conspiracy.
       The undersigned United States Magistrate Judge finds that Defendant’s guilty plea
was freely and voluntarily tendered and did not result from force, threats, or promises and
that an adequate factual basis exists in relation to this plea.
                                  RECOMMENDATION
       It is respectfully recommended that the District Court adopt the foregoing
findings, accept the Defendant’s plea of guilty, and enter a finding that the Defendant is
guilty as charged in Count One of the Indictment.
       Respectfully submitted this 28th day of January, 2019.


                                                ___________________________________
                                                B. JANICE ELLINGTON
                                                UNITED STATES MAGISTRATE JUDGE

                                  NOTICE TO PARTIES

       The Clerk will file the Findings and Recommendation on Plea of Guilty and
transmit a copy to each party or counsel. Within FOURTEEN (14) DAYS after being
served with a copy of the Memorandum and Recommendation, a party may file with the
Clerk and serve on the United States Magistrate Judge and all parties, written objections,
pursuant to Fed. R. Crim. P. 59(b), 28 U.S.C. § 636(b)(1), and General Order No. 2002-
13, United States District Court for the Southern District of Texas.
       A party’s failure to file written objections to the proposed findings, conclusions,
and recommendation in a magistrate judge’s report and recommendation within
FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual
findings and legal conclusions accepted by the district court. Douglass v. United Servs.
Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).


4/4
